Oppenheimer Diversified Alternatives Fund Prospectus datedDecember 28, 2012 NYSE Ticker Symbols Class A ODAAX Class C ODACX Class N ODANX Class Y ODAYX Class I ODAIX OppenheimerDiversified Alternatives Fundis a mutual fund that seeks total return. The Fund is a type of mutual fund known as a "fund of funds" because it primarily invests in other mutual funds. This prospectus contains important information about the Fund's objective, investment policies, strategies and risks. It also contains important information about how to buy and sell shares of the Fund and other account features. Please read this prospectus carefully before you invest and keep it for future reference about your account. As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved the Fund's securities nor has it determined that this prospectus is accurate or complete. It is a criminal offense to represent otherwise. Oppenheimer Diversified Alternatives Fund Table of contents THE FUND SUMMARY Investment Objective 3 Fees and Expenses of the Fund 3 Principal Investment Strategies 3 PrincipalRisks 4 The Fund's Past Performance 7 Investment Adviser 7 Portfolio Manager 7 Purchase and Sale of Fund Shares 7 Taxes 7 Payments to Broker-Dealers and Other Financial Intermediaries 7 MORE ABOUT THE FUND About the Fund's Investments 8 How the Fund is Managed 20 MORE ABOUT YOUR ACCOUNT About Your Account 21 Choosing a Share Class 21 The Price of Fund Shares 24 How to Buy, Sell and Exchange Shares 25 Dividends, Capital Gains and Taxes 31 Financial Highlights 33 Financial Highlights Tables 33 MORE INFORMATION ABOUT UNDERLYING FUNDS More Information About Underlying Funds 34 To Summary Prospectus THE FUND SUMMARY Investment Objective. The Fund seeks total return. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold or redeem shares of the Fund. You may qualify for sales charge discounts if you (or you and your spouse) invest, or agree to invest in the future, at least $25,000 in certain funds in the Oppenheimer family of funds. More information about these and other discounts is available from your financial professional and in the section "About Your Account" beginning on page21 of theprospectus and in the sections "How to Buy Shares" beginning on page75 and"Appendix A" in the Fund's Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class N Class Y Class I Maximum Sales Charge (Load) imposed on purchases (as % of offering price) 5.75% None None None None Maximum Deferred Sales Charge (Load) (as % of the lower of original offering price or redemption proceeds) None 1% 1% None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class N Class Y Class I Management Fees 0.00% 0.00% 0.00% 0.00% 0.00% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 0.50% None None Other Expenses1 0.40% 0.40% 0.40% 0.40% 0.18% Acquired Fund Fees and Expenses2 0.86% 0.86% 0.86% 0.86% 0.86% Total Annual Fund Operating Expenses 1.51% 2.26% 1.76% 1.26% 1.04% 1. "Other Expenses" are based on estimated amounts for the Fund's first full fiscal year of operation. 2. "Acquired Fund Fees and Expenses" are based on estimated amounts for the current fiscal year. Example. The following Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in a class of shares of the Fund for the time periods indicated. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your expenses would be as follows: If shares are redeemed If shares are not redeemed 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A $ 721 $ 1,028 $ 1,357 $ 2,286 $ 721 $ 1,028 $ 1,357 $ 2,286 Class C $ 332 $ 714 $ 1,223 $ 2,624 $ 232 $ 714 $ 1,223 $ 2,624 Class N $ 280 $ 559 $ 962 $ 2,091 $ 180 $ 559 $ 962 $ 2,091 Class Y $ 129 $ 402 $ 696 $ 1,532 $ 129 $ 402 $ 696 $ 1,532 Class I $ 107 $ 333 $ 577 $ 1,277 $ 107 $ 333 $ 577 $ 1,277 Portfolio Turnover.The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the example, affect the Fund's performance. Principal Investment Strategies. The Fund is a mutual fund known as a "fund of funds" because it primarily invests in other mutual funds. Those funds are referred to as "Underlying Funds." The Underlying Funds mainly invest in alternative (or non-traditional) asset classes and investment strategies, including commodities, foreign currency exposure, gold and other special metals, event-linked bonds, real estate and energy infrastructure master limited partnerships ("MLPs"). The Fund seeks to invest from 0 to 25% of its total assets in each of the following funds: Oppenheimer Commodity Strategy Total Return Fund Oppenheimer Currency Opportunities Fund Oppenheimer Global Multi Strategies Fund Oppenheimer Gold & Special Minerals Fund Oppenheimer Real Estate Fund Oppenheimer Short Duration Fund Oppenheimer SteelPath Master MLP Fund, LLC Oppenheimer SteelPath MLP Alpha Fund Oppenheimer SteelPath MLP Select 40 Fund Oppenheimer SteelPath MLP and Infrastructure Debt Fund The Fund's sub-adviser,OppenheimerFunds, Inc. (the "Sub-Adviser"), or OFI SteelPath Inc. ("SteelPath"), each of which isanaffiliate of the Fund's investment adviser, OFI Global Asset Management, Inc. (the "Manager"), serve as investment adviser to the Underlying Funds. The Manager, Sub-Adviser and SteelPath areaffiliated in that the Manager and SteelPath arewholly-owned subsidiaries of the Sub-Adviser. The Fund may invest in some or all of the Underlying Funds, but will not invest more than 50% of its total assets in any single Underlying Fund. The Sub-Adviser will monitor the markets and allocate assets among the Underlying Funds based on changing market or economic conditions and investment opportunities. In determining how much of the Fund's assets to invest in an Underlying Fund, the portfolio managers look for opportunities across the various asset classes and attempt to allocate the Fund's assets in a manner that seeks to generally diversify the portfolio across thoseasset classes. The Fund may change its emphasis on asset classes based on the Sub-Adviser'sevaluation of market and economic factors that it believes are not reflected in the asset classes in which an Underlying Fund invests. The Fund has the flexibility to invest in Underlying Funds that have exposure to asset classes other than thoselisted above.In response to changing market or economic conditions, the Sub-Advisermay change any or all of the Underlying Funds,including using funds that may be created in the future, or change the Fund'sasset allocation ranges at any time, in each case without prior approval from or notice to shareholders. The Fund may invest in exchange-traded funds and other funds that may not be affiliated with the Manager, subject to the limitations set forth in the Investment Company Act of 1940. The Fund may also gain exposure to an asset class through direct investment, exchange-traded notes, derivatives or other investment vehicles. The Fund can invest up 20% of its total assets in such investments. The Fund and the Underlying Funds may also use derivatives to seek income or capital gain, to hedge against the risks of other investments, or as a substitute for direct investment in a particular asset class. Structured notes, options, futures, forward contracts, and swaps are some of the types of derivatives the Fund and theUnderlying Funds can use. In times of adverse or unstable market or economic conditions, such as reduced market liquidity or increased volatility, the Fund may hold a portion of its assets in cash, money market securities or other similar, liquid investments, including in shares of money market mutual funds in the Oppenheimer family of funds. This may also include shares of funds that provide exposure to inflation-protected debt securities and short-term investment grade debt securities. This will alsogenerally occur at times when their is an inabilityto immediately invest funds received from purchases of Fund shares or from redemptions of other investments or to maintain liquidity. Principal Risks. The price of the Fund's shares can go up and down substantially. The value of the Fund's investments may change because of broad changes in the markets in which the UnderlyingFunds invest, because ofUnderlying Fund investmentselection or the Fund's asset allocation, which could cause the Fund to underperform other funds with similar objectives. There is no assurance that the Fund will achieve its investment objective. When you redeem your shares, they may be worth more or less than what you paid for them. These risks mean that you can lose money by investing in the Fund. The following summarizes the main risks that the Fund is subject to based on its investments in the Underlying Funds. The risks describedbelow are risks to the Fund's overall portfolio. These are generally different from the main risks of any one Underlying Fund. While each Underlying Fund hasits own particular risk characteristics, the strategy of allocating the Fund's assets to different Underlying Funds may allow those risks to be offset to some extent. Main Risks of Investing in the Underlying Funds. Each of the Underlying Funds has its own investment risks, and those risks can affect the value of the Fund's investments and therefore the value of the Fund's shares. To the extent that the Fund invests more of its assets in one Underlying Fund than in another, it will have greater exposure to the risks of that Underlying Fund. The investment objective and principal investment strategies of each of the Underlying Funds are described in the section "More Information About the Underlying Funds" beginning on page34 of the Fund's prospectus. There is no guarantee that the Fund orany Underlying Fund will achieve its investment objective. The Underlying Funds will each pursue their investment objectives and policies without the approval of the Fund. If an Underlying Fund were to change its investment objective or policies, the Fund may be forced to sell its shares of that Underlying Fund at a disadvantageous time. The prospectuses and Statements of Additional Information of the Underlying Fundsare available without charge by calling toll free at 1.800.225.5677 and can also be viewed and downloaded on the OppenheimerFunds website at www.oppenheimerfunds.com. Allocation Risk. The Fund's ability to achieve its investment objective depends largely upon selecting the best mix of Underlying Funds. There is the risk that portfolio managerevaluations and assumptions regarding the Underlying Funds' prospects may be incorrect in view of actual market conditions. Market Risk. The value of the securities in which the Underlying Funds invest may be affected by changes in the securities markets. Securities markets may experience significantshort-term volatility and may fall sharply at times. Different markets may behave differently from each other and U.S. markets may move in the opposite direction from one or more foreign markets. Main Risks of Alternative Asset Classes. Some of the Underlying Funds seek investments in asset classesthatare expected toperform differently fromprimary equity and fixed-income investments. Those asset classes may be volatile or illiquid however, particularly during periods of market instability, and they may not provide the expected uncorrelated returns. Main Risks of Investing in Equity Securities. Stocks and other equity securities held by the Underlying Funds fluctuate in price in response to changes in equity markets in general, and at times equity securities may be very volatile. The prices of individual equity securitiesmay not all move in the same directionor at the same time. For example, "growth" stocks may perform well under circumstances in which "value" stocks in general have fallen. Other factors may affect the price of a particular company's securities. Those factors include poor earnings reports, loss of customers, litigation, or changes in regulations affecting the company or its industry. To the extent that an Underlying Fund emphasizes investments in securities of a particular type, for example foreign stocks, stocks of small- or mid-sized companies, growth or value stocks, or stocks of companies in a particular industry, its share value may fluctuate morein response to events affecting the market for those types of securities. Main Risks of Investing in Fixed-Income Securities. Fixed-income securities held by the Underlying Funds may be subject to credit risk, interest rate risk, prepayment risk and extension risk. Credit risk is the risk that the issuer of a security might not make interest and principal payments on the security as they become due. If an issuer fails to pay interest or to repay principal, the Underlying Fund's income or share value might be reduced. A downgrade in an issuer's credit rating or other adverse news about an issuer can reduce the market value of that issuer's securities. The value of debt securities are also subject to change when prevailing interest rates change. When prevailing interest rates fall, the values of already-issued debt securities generally rise. When prevailing interest rates rise, the values of already-issued debt securities generally fall, and they may sell at a discount from their face amount or from the amount the Underlying Fund paid for them. These fluctuations will usually be greater for longer-term debt securities than for shorter-term debt securities. When interest rates fall,debt securities maybe repaidmore quickly than expected and the Underlying Fund may be required to reinvest the proceeds at a lower interest rate. This is referred to as "prepayment risk." When interest rates rise, the issuers may repay principal more slowly than expected. This is referred to as "extension risk." Interest rate changes normally have different effects on variable or floating rate securities than they do on securities with fixed interest rates. Fixed-Income Market Risks. Economic and other market developments can adversely affect fixed-income securities markets in the United States, Europe and elsewhere. At times, participants in debt securities markets may develop concerns about the ability of certain issuers of debt securities to make timely principal and interest payments, or they may develop concerns about the ability of financial institutions that make markets in certain debt securities to facilitate an orderly market. Those concerns can cause increased volatility in those debt securities or debt securities markets. Under some circumstances, as was the case during the latter half of 2008 and early 2009, those concerns could cause reduced liquidity in certain debt securities markets. A lack of liquidity or other adverse credit market conditions may hamper an Underlying Fund's ability to sell the debt securities in which it invests or to find and purchase suitable debt instruments. Special Risks of Lower-Grade Securities. Lower-grade debt securities, whether rated or unrated, have greater risks than investment-grade securities.
